 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of Electrical Workers, Lo-cal Union 640 and its Agent,Glynn RossandBrownWholesale Electrical Company. Case28-CC-321May 21, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSOn January 13, 1971, Trial Examiner George Chris-tensen issued his Decision in the above-entitled pro-ceeding, finding that the Respondent had engaged inand was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the at-tached Trial Examiner's Decision. Thereafter, the Re-spondent filed exceptions to the Trial Examiner's Deci-sion together with a supporting brief, and the GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the Re-spondent, InternationalBrotherhood of ElectricalWorkers, Local 640 and its agent, Glynn Ross, its offic-ers, agents, and representatives, shall take the action setforth in the Trial Examiner's recommended Order.'The original charge was filed on March 20, 1970, an amended chargewas filed on April 27, 1970 A par 9(d) was added to the complaint bymotion on June 16, 1970, alleging in substance that the Union, by its agentJim Wilson, on or about May 28, 1970, violated the Act by threatening torefuse and refusing to install or handle materials supplied to State ElectricCo (State) by Brown The Union denied the allegation and Wilson's agency'Hereafter called the UnionTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN, Trial Examiner: The complaint'in this case issued on May 5, 1970, alleging that InternationalBrotherhood of Electrical Workers, Local Union 640,2 vi-olated Section 8(b)(4)(i) and (ii)(B) of the National LaborRelations Act, as amended (Act), by threatening Phoenixelectrical contractors with refusal to handle or install materi-als purchased from or through Brown Wholesale ElectricalCompany' for the purpose of forcing the contractors to ceasedoing business with Brown (thereby forcing Brown to recog-nize it as the representative of Brown's employees withoutprior Board certification of its majority status among suchemployees) and by actual refusals to handle such materialsfor the purpose stated.All parties conceded jurisdiction;' that the charges wereduly filed and served, that the Phoenix Division of theArizona Chapter of the National Electrical Contractors As-sociation (NECA) at all times pertinent was a multiemployerassociation representing electrical contractors' in the Phoenixarea for the purpose of bargaining collectively' with the Un-ion concerning the wages, hours, and working conditions ofthe employees of its affiliated contractors represented by theUnion (electricians); and that at all times pertinent GlynnRoss was the Union's business manager and Dave Thomaswas its business agent and both were its agents acting on itsbehalf.The Union denied that Ross, Thomas, and Jim Wilson, itsalleged shop steward at State, addressed either threats orrefusals to handle or install materials ordered by or throughBrown to representatives of Sands, State, and the NECA, anddenied that Wilson was its agent.The issues are. (1) whether Ross, Thomas, and Wilsonuttered such threats and refusals; (2) if so, whether Wilsonwas the agent of the Union at the time; and (3) if so, whethersuch threats and refusals violated Section 8(b)(4)(i) and(n)(B) of the ActA hearing on the issues was held at Phoenix, Arizona, onJune 16, 17, and 18, 1970. All parties appeared by counseland were afforded full opportunity to adduce evidence, exam-ine and cross-examine witnesses, argue, and file briefs. Briefshave been received from all parties Based on his review of theentire record, observation of the witnesses, and perusal of thebriefs and research, the Trial Examiner enters the following:FINDINGS OF FACTIJURISDICTION AND LABOR ORGANIZATIONThe jurisdictional facts and the qualification of Brown andSands as employers engaged in commerce and the Union asa labor organization within the meaning of Section 2(2), (5),(6), and (7) of the Act are conceded by the parties and theTrial Examiner so finds11THE UNFAIR LABOR PRACTICESA. IntroductionAt all timespertinent Brown was a major wholesale sup-plier of electrical fixtures, wiring, and equipment to electricalcontractors in the Phoenix area.Mostof the contractors inthe area were affiliatedwith NECAand the terms ofemploy-ment of their electricians were governedby the NECA-Unioncontract.Hereafter called BrownThe Union admitted in its answer that the business of Brown and SandsElectric Co (Sands) satisfied the jurisdictional standards of the BoardIncluding Sands, State, and Reynolds Electric Co (Reynolds)NECA and the Union were parties to a contract for a term extendingfrom June 20, 1969, to June 20, 1970, covering the wages, hours, andworking conditions of the contractors' employees in the classifications ofgeneral foreman, foreman, subforeman, cable splicer, journeyman wireman,journeyman technician, and electric welder The contract recognized theUnion as the exclusive collective-bargaining representative of those em-ployees and contained an exclusive union hiring hall (job referral) provision190 NLRB. No. 95 ELECTRICAL WORKERS, LOCAL 640B The Union's Picketing of Brown andEffects on the ContractorsThe Union commenced picketing Brown for recognition'on November 20, 1969. Immediately thereafter the contrac-tors were affected by the picketing, inasmuch as their electri-cians refused to cross the Union's picket lines to pick upmaterials ordered from Brown. Since the NECA-Union con-tract contained a provision barring the contractors from dis-ciplining their electricians for refusing to cross or work be-hind a picket line, the contractors were without recourse(other than challenging the legality of the provision and/orits applicability to the situation).A similar difficulty was experienced in regard to materialsdelivered to the contractors by Brown's trucks.' The contrac-tors met these problems by refraining from placing new or-ders with Brown and ordering their materials and supplieselsewhere.Another and more serious' problem arose when materialsordered from Brown prior to November 20, 1969, by thecontractors arrived at the jobsites by common carrier deliverydirect from the manufacturers (drop shipments). The firstsuch incident detailed in the testimony arose during the weekfollowing the start of the picketing (November 23-29, 1969),during which the Thanksgiving holiday was observed. State'selectricians started to unload a shipment ordered from Brownprior to November 20, 1969, and delivered by common car-rier directly from the manufacturer but, learning that it hadbeen ordered from Brown, reloaded the materials onto thetruck and refused to handle them thereafter. State com-plained to NECA and NECA in turn complained to its stateorganization, the Union, and the International Union withwhich the Union was affiliated, charging violation of theno-strike provision of the NECA-Union contract. A confer-ence was held on the matter about the first of December 1969attended by Ross for the Union; Raymond Duke for theInternational Union; Lester Mowry, president of State; andWalter Stephenson, secretary-manager for NECA. Stephen-son and Mowry pointed out that the materials had beenordered prior to November 20, 1969. The dispute was settledwith Duke's promise to man the job. The promise was keptthrough a subsequent Ross order directing State's electriciansto handle and install the materials. This settlement becamethe pattern for resolution of similar disputes which arosethereafter. '°The Union's picket signs at Brown's premises stated that Brown wasrefusing to bargain with the Union, i e , refusing to accede to the Union'srequest for recognition Also see TXD-(SF)-115-70, Case 28-CP-8 1,Inter-nationalBrotherhood of Electrical Workers, Local 640(BrownWholesaleElectrical Co),wherein Trial Examiner Bennett entered findings and con-clusion to the effect the Union picketed for recognitionCharles Black, manager of Reynolds, testified without contradictionthat, after the Union commenced picketing Brown, Reynolds' electriciansrefused to unload a truckload of materials delivered to Reynolds' jobsite byone of Brown's truck, and that the materials in question were still in Rey-nolds' warehouse at the time of the hearingMore serious in the sense serious financial loss could result from theiremployees' refusal to unload such material from the common carrier and/orinstall same, inasmuch as the contractors were obligated to pay for suchshipments when they were delivered to the carrier by the manufacturer andsuch refusal would require storage of the original shipment and order anddelivery of a second, identical shipment10See discussion of the second (May 1970) State incident and the second(April 2, 1970) Reynolds' incident457C. The Alleged December 9, 1969, Threat (Sands)Not long thereafter (on December 9, 1969), Roger Steele,manager of Sands, telephoned Stephenson to advise Stephen-son that he was worried about some drop shipments he wasexpecting. Stephenson invited Steele to a luncheon meeting hehad scheduled previously with the Union for that day atBeefeaters Restaurant in Phoenix. Stephenson, Steele, Ross,and Smith were in attendance. Steele was concerned over apossible union refusal to handle and install two drop ship-ments he was expecting, one from General Electric and asecond from Brown. He was worried about the former be-cause the General Electric employees were on strike. Some-time during the luncheon or immediately thereafter, Steeletold Ross about the GE shipment and asked Ross if therewould be any trouble over it. Ross replied that there wouldnot be any problem. Steele also asked about the shipmentordered through Brown. Ross asked if the order had beenplaced prior to the time picketing commenced. Steele repliedthat it had. Ross assured Steele that there would not be anyproblem, Sands' electricians would handle and install theshipment since it was ordered prior to November 20, thehandling and installation bar applied only to direct purchasesfrom Brown after November 20."From the foregoing the Trial Examiner finds and concludesthat on December 9, 1969, the Union by its agent Ross threat-ened Sands with refusal to handle or install any materialsordered from or through Brown after November 20, 1969.D. The Legal Maneuvers and Picketing InjunctionOn December 17, 1969, the Union filed a charge with theRegion alleging that Brown was unlawfully refusing to bar-gain with it in violation of Section 8(a)(5) and (1) of the Act(Case 28-CA-2007).On January 28, 1970, Brown filed a charge with the Regionalleging that the Union was unlawfully picketing it for recog-nition in violation of Section 8(b)(7)(C) of the Act (Case28-CP-81).On February 17, 1970, the Region dismissed the Union'scharge.On February 26, 1970, the Region issued a complaint basedon Brown's charge.On March 4, 1970, the General Counsel upheld the Re-gion's dismissal of the Union's charge.On March 11, 1970, the Region secured an order from theU.S. District Court under Section 10(1) of the Act enjoiningthe Union from continued picketing of Brown.E.The Alleged March 12, 1970, Threat (Sands)On March 12, 1970, Steele called Thomas to inquire if theUnion's pickets had been removed at Brown's premises.Thomas replied that they had. Steele then asked if that meantthat the Union's dispute had been settled Thomas then readSteele a document prepared by the Union's counsel whichhad been distributed to the Union's representatives for use inanswering inquiries re Brown. The document read as follows:" Steele and Stephenson's testimony to the effect set out in this para-graph is credited and the testimony of union witnesses to the contrary isdiscredited, inasmuch as the version of the former is consistent with theconduct of the Union's agents and members when handling and installationproblems concerning Brown's materials arose at the contractors' lobsites(see details in this Decision) and because the testimony of Steele and Ste-phenson was mutually corroborative for the most part and logically sup-ported by the undisputed conduct of the Union's agents and members in thesituations described in this Decision 458DECISIONSOF NATIONALLABOR RELATIONS BOARDThe N.L.R.B. has required us to remove our picketsagainst Brown Wholesale, and we have removed all pick-eting.However,we still have a labor dispute with BrownWholesale."As earlier noted,Sands(and other contractors) afterNovember 20, 1969,refrained from ordering materials fromBrown because of the difficulties they experienced in attempt-ing pickups of materials at Brown or deliveries of materialsfrom Brown'swarehouse in Brown's trucks due to the pres-ence of the Union's pickets at Brown's premises in its cam-paign to secure recognition for Brown's employees.Steele clearly was being cautious;while he knew the Un-ion's pickets at Brown had been removed and its chargeagainst Brown had been finally dismissed,he wanted to ascer-tain whether Sands nevertheless could expect trouble if itrenewed ordering its materials and supplies from Brown.Thomas' reply to his inquiry fully justified his caution; thefinal paragraph of the communication Thomas read to Steele,in the context of Ross' December 9, 1969,threat,indicatedthat the Union still was not giving up its campaign againstBrown,despite the forced removal of its pickets and dismissalof its charge,but intended to proceed with the major weaponremaining at its disposal-pressure on the contractors tocease doing business with Brown.The Trial Examiner therefore finds and concludes that onMarch 12,1970, by its agent Thomas'statement that theUnion still had a labor dispute with Brown,the Union infer-entially continued to threaten Sands with a strike on refusalto handle and install any materials ordered from Brown afterNovember 20, 1969.F.The Alleged March 17, 1970, Threat(NECA and Its Affiliates)About March 16 or 17, 1970, Stephenson had a conversa-tion with Ross at his office.Stephenson was aware of theGeneral Counsel's March 4, 1970, decision upholding theRegion's dismissal of the Union's charge against Brown andthe court'sMarch 11,1970, issuance of an order restrainingthe Union from any further picketing of Brown. He hadreceived numerous calls from NECA's contractor affiliatesevidencing their desire to resume ordering materials fromBrown"and requesting advice as to whether they wouldexperience any difficulty over the pickup or delivery, unload-ing, and installation of such materials.Stephenson thereforeasked Ross whether the Union's dispute against Brown wasover.Ross replied that the dispute was not ended. Stephensonasked Ross what he could tell the contractors. Ross repliedthat he could tell the contractors that, since the dispute wasnot settled,itwas doubtful that the electrician would handleor install any materials ordered from Brown; in other (tele-phone)conversations with Stephenson around the same time,he repeated that it would be difficult,if not impossible, tosecure such handling or installation."The Trial Examiner finds and concludes that on or aboutMarch 17, 1970, and other dates about that time, the Union,by the statements of its agent Ross set out above,threatenedNECAand its affiliated contractors that the Union continued" The rationale for this position,in view of the prior dismissal of theUnion's charge against Brown,was that its claim of unlawful refusal tobargain still was in litigation as an affirmative defense to the complaintissued against the Union in Case 28-CP-81" The contractors had agreed to refrain from placing any orders withBrown only for the duration of the Union's dispute against Brown'°Stephenson's testimony to the foregoing is credited and Ross' denialsof the statements attributed to him are discredited for the reasons set outin fn 11, aboveto threatena strike orrefusal to handle or install materialordered from or throughBrown afterNovember 20, 1969.G. The April 2 Incident (Reynolds)On April 2, 1970, Black, Reynolds'manager(see fn. 8),met withRossat Guggy'sRestaurant in Phoenix.Reynoldshad orderedfixturesmanufacturedby Lithonia.. throughBrown foruse on a job.The shipment was delivered to thejobsite bycommoncarrier directly from Lithonia.Brown'sname appeared on the packing slips. Seeing this,Reynolds'electricians refused to unload thetruck.Black related theforegoing to Rossat therestaurant meeting and asked Rossto get the truck unloaded and the fixtures installed. Rossasked Black when Reynolds placed theorder withBrown.13Black stated the fixtures were ordered either in September orOctober 1969.Ross assured Black that he would see that thefixtures were unloaded and installed.Rossdirected RobertElsner,an assistant business representativeof the Union, togo to the site and orderReynolds'electricians to unload andinstall the fixtures. Elsner carried out Ross' directive and thefixtures were unloaded and installed.H. The Alleged May 1970 Threat (State)Sometime in the middleof May 1970,Jim Wilson, one ofState's electricians," approached Lester Mowry,president ofState,at a job State was performing for General Electric Co.near Buck Canyon Freeway in Phoenix.Wilson asked Mowryif he knew some materials purchased from Brown were at thejobsitewhich theelectricians were refusing to install. Mowrysaid he did not know about the matter,saw nothing wrongwith purchasing materials from Brown,and could not under-stand why the electricians were not installing them. Wilsonrepeated that the electricians would not install them. Mowrysuggested that Wilson telephone the Union about the matter.Wilson then telephoned the Union,withMowrystandingby." On completionof thecall,Wilson informed Mowry that'the Union still had a complaint against Brown and the electri-cians shouldn't install the materials.Mowry instructed the job foreman to check and see howmuch material was involved.He was informed that quite a bitof thewire on the job was packed in cartons carrying Brown'slabel.He went to his office and called Stephenson.He relatedthe problem to Stephenson,stated he had been led to believethe contractors were free to resume purchases from Brown(with the picket removal and charge dismissal), asked why hehad not been informed that there were difficulties over usingBrown's materials,and asked what he was supposed to dowith the materials in question.Stephenson said he would lookinto the matter and call Mowry back.Stephenson later calledand said he hadn't been able to contact anyone about thematter and to call him again if further assistance was needed." Ross corroborated all of Black's testimony to the conversation excepthis statement that Ross inquired as to the date of the order,Ross stated thatBlack volunteered that information Black's testimony is credited, as heappeared a truthful and forthright witness and his testimony is consistentwith the conduct of the Union in similar situations and the probabilities16Wilson worked at times as a foreman and at other times as a journey-man wireman,depending on the jobs he was working on and the number ofmen assigned to the particular job (sec 21(a) of art V of the NECA-Unioncontract requires the designation of one of the electricians as a foreman onany job employing four or more journeymen)The question of whetherWilson was acting in the capacity of the Union's shop steward with regardto the events described here shall-be resolved in the subsequent section ofthe Decision." Billy Weir, one of the Union'sassistant business representatives,verified that he received Wilson's call and read him the same documentThomas read to Steele,ibid. ELECTRICALWORKERS,LOCAL 640459On checking through his invoices at the office, Mowrydiscovered that the wire in question had been ordered froma wholesaler other than Brown. He called the wholesaler andwas informed they did not have the wire in stock at the time,so they bought it from Brown and delivered it to the site. Onso informing Wilson, Wilson demanded verification. Mowrybrought the invoices to the jobsite and showed them to Wil-son. The materials were then installed by the electricians."The Trial Examiner finds and concludes that in May 1970,by its agent19Wilson, the Union both threatened to refuse,and refused, to handle or install material purchased by Statefrom Brown.1.Wilson's AgencyWilson was employed by State in early 1968 as a journey-man wireman and remained continuously in its employ there-after.He was appointed by the Union as its shop steward forState's electricians inMarch 1969. Mowry received a letterdated March 13, 1969, from Ross formally designating Wil-son as its shop steward. At no time thereafter did Mowry orhis two bookkeepers, the only persons who opened State'smail during the period extending from March 13, 1969, to thedate of the hearing, receive any communication from theUnion removing Wilson or appointing a replacement for Wil-son as its shop steward.20As noted heretofore, Wilson at times and on some jobsworked as a foreman and at other times and on other jobsworked as a journeyman wireman. He first worked as a fore-man in or about April or May 1968. Since that time he hasworked in both classifications.At all times since his initial appointment,Mowry hasrecognizedWilson as the Union's shop steward and has sodealt with him-accepting electricians' complaints and griev-ances from Wilson, attempting to adjust them with Wilson,etc.21The Union contends that, since its bylaws bar employeesclassified as foremen from serving as stewards, Wilson ceasedto be its shop steward at State from the first time he wasdesignated a foreman on a job for State in about June 1968,thatMowry was notified in writing of Wilson's replacementby one Roy Wolfe on July 29, 1969, and that, since Wolfe leftState's employ (1 day after his alleged appointment), theUnion has not been represented by a shop steward at State.The Trial Examiner has credited heretofore the testimony ofthe only three persons who handled State's mail at the timethe alleged appointment of Wolfe as Wilson's replacement asshop steward was made that no such notice was ever receivedby State; the Trial Examiner further credited Mowry's tes-timony that he never has been advised by the Union of anychange in Wilson's status as its shop steward since his initialdesignation, whether he was working as a foreman or a wire-man, and has at all times dealt with Wilson as the Union'sshop steward. It is further noted that Wilson attended theunion stewards' meetings in July, August, and October 1969,subsequent to his alleged removal as State's shop steward," Mowry's testimony to the foregoing is credited and Wilson's denialsare discredited,Mowry was a direct, forthright witness while Wilson wasevasive, uncertain, and confused" Based on the findings in sec 1, below, that Wilson was the Union'sagent'°Art IV, sec 15, of the NECA-Union contract requires that "TheUnion shall notify the employer in writing of the appointment or change ofany steward on the Employer's payroll "" Wilson corroborated Mowry on this, his testimony that he acted as anindividual, a volunteer, and not as a steward, in processing grievances andcomplaints with State, is rejected as self-serving, unconvincing, and withoutmeritthat Wilson admittedly approached Mowry in May 1970 witha complaint against State's use of materials carrying Brown'slabel at the instance of one of State's electricians, and thatMowry and Wilson negotiated a settlement of the complaintwith Mowry acting for State and Wilson for State's employeesrepresented by the Union.On the basis of the foregoing, the Trial Examiner finds andconcludes thatWilson has been the duly accredited andrecognized shop steward representing State's electricians onthe Union's behalf at all times since his March 13, 1969,appointment to that office and, specifically, that Wilson wastheUnion's agent acting on its behalf in the actions andstatements he took and made in seeking and securing adjust-ment in May 1970 of the Union's complaint against State'suse of materials purchased from Brown, as described in thepreceding paragraph of this section. The Trial Examiner al-ternatively finds and concludes that, in any event, the Union,having appointed Wilson its shop steward and notifying Stateto that effect, not having subsequently notified State to thecontrary, and having accepted the fruits of Wilson's con-tinued function in that office at all times subsequent, is es-topped from avoiding responsibility for his May 1970 actionsand statements by disavowing his authority as its agent toadjust an employee complaint on its behalfafterState in agood-faith reliance on Wilson's apparent authority to act onthe Union's behalf adjusted the May 1970 employee com-plaint with Wilson.J.Discussion and Conclusions1.Section 8(b)(4)(ii)(B)This section defines as an unfair labor practice threatsaddressed to any person engaged in commerce by a union orits agents in order to force that person to cease doing businesswith another person or to force another person to recognizeor bargain with the union as the representative of his em-ployees without prior certification as such representative un-der Section 9 of the Act.The Trial Examiner has entered findings that the Union byits agents Ross, Thomas, and Wilson on or about December9, 1969, March 12,1970,March 17, 1970 and May 1970,threatened Sands, State, andNECAand its affiliates withrefusals to handle and install materials secured from orthrough Brown(and in addition actually refused to handleand install such materials by its agent Wilson in his May 1970statements to State);and that the Union was engaged in aprimary dispute with Brown at all pertinent times, seekingrecognition as the representative of a group of its employees.The Union contends,however,that the contractors volun-tarily agreed among themselves to refrain from doing busi-ness with Brown shortly after the Union commenced picket-ing Brown'spremises and therefore the statements of itsagents, even if held to constitute threats(the Union deniesthat they were threats),did not"force" the contractors tocease business with Brown.Assuming(without conceding)that this contention has anymerit,it is of limited application.At thetime of the December9, 1969,threat (the Trial Examiner finds that the Ross andothers' statements clearly were threats),the contractors hadagreed among themselves to refrain from placing new orderswith Brown unwillingly because of the presenceof the Un-ion's pickets at Brown, and only for so long as the Union'scampaign and picketing had viability and color of legal sanc-tion.On December 9, 1969, the basis for the Union's com-plaint and its standing was undetermined. However,after theUnion's charge against Brown was finally disposedof by theGeneral Counsel's rejection of the Union's appeal from itsdismissal by the Region and the issuance of an injunctionbarring any further picketing of Brown,it is clear that only 460DECISIONSOF NATIONALLABOR RELATIONS BOARDthe coercive effect of the Union's March 12, March 17, andMay 1970 threats kept the contractors from renewing theirbusiness dealing with Brown in the reasonable belief that theUnion's campaign or complaint against Brown was over.Stephenson,Steele, and Mowry clearly believed the Union'scomplaint or campaign against Brown ended with the finaldismissal of the Union's charge and the cessation of picketing;otherwise, theyhad no reason for seeking reassurance of nounion retaliation against their resumption of business withBrownThe Union'sMarch and May 1970 statements to Steele,Stephenson,and Mowry,however,made it clear that theUnion intended to try to accomplish by secondary pressuresupon the contractors what it had been unable to accomplishdirectly against Brown,i.e., to force the contractors to con-tinue to refrain from doing business with Brown to in turnforce Brown to recognize the Union as the representative ofa group of its employees or possibly be forced out of business.The Unionwas the major,if not the sole, source of the con-tractors'manpower;most electrical contractors are smallbusinessmen with limited capital and resources who mustwork under completion deadlines and coordinate theirmaterials, deliveries,and work with many other crafts andprocesses involved in the construction process; a union failureor refusal to supply manpower in sufficient numbers or requi-site skills or to install at the time and in the manner scheduledcan result both in direct losses as well as loss of future busi-ness. The contractors therefore were forced either to becomeunwilling allies in the Union's efforts to secure representationas the representative of Brown's employees or themselves facea serious economic threat.Insofar as the December 9, 1969, threat is concerned, theTrial Examiner rejects the union contention that the contrac-tors voluntarily refrained from doing business with Brownfollowing the commencement of its picketing.Rather it ap-pears that the contractors switched to suppliers other thanBrown when the Union began picketing Brown for reasonsexpressed heretofore.Faced with their electricians'refusal tocross the Union's picket lines to pick up materials at Brownand refusal to unload materials delivered by Brown,there waslittle else they could do Their discontinuance was induced bythe Union,itwas involuntary,and it was forced and coercedby the acts of the Union's members(their refusals to pick upfrom Brown and unload Brown's trucks).On the basis of the foregoing, the Trial Examiner finds andconcludes that by the statements set out in section II,C, E,F, and H,above, uttered by its agents Ross and Wilson onor about December 9, 1969, March 12, 1970, March 17, 1970,and May1970, the Unionand its agent Ross threatened,coerced,and restrained State, Sands,NECAand its affiliatedcontractors with refusals to handle and install materials pur-chased from or through Brown, with the object of forcing orrequiring the former to cease doing business with Brown, andto force Brown to recognize the Union as the representativeof its employees without prior certification under Section 9 ofthe Act as the majority representative thereof, thereby violat-ing Section 8(b)(4)(ii)(B) of the Act2. Section 8(b)(4)(i)(B)This section defines as an unfair labor practice a strike orrefusal to handle or work on materials engaged in by a unionin order to force an employer to cease doing business withanother employer, and/or to force the latter to recognize theunion as the representative of his employees without priorcertification under Section 9 of the Act as the majority repre-sentative thereof The section also defines the union induce-ment or encouragement of an employee to strike or refuse tohandle or work on materials for the purposes just specified asan unfair labor practice.Findings have been entered that the Union engaged in astrike and picketing at Brown's premises for the purpose ofsecuring recognition from Brown as the representative of agroup of its employees without prior Board certification astheirmajority representative.The Union contends that those portions of the complaintalleging any union violation of this section should be dis-missed on the ground no evidence that any agent of the Unionencouraged or induced the contractor employees who refusedto handle or install materials secured from or through Brownto engage in that conduct.The section has a broader compass than prohibition ofinducements of employees by unions to engage in the conductspecified;it also prohibitsthe Unionitselfby its agents,fromengaging in strikes or refusals to handle or work on materialsfor the purpose of forcing an employer to cease doing businesswith another employer.Findings have been entered heretofore(in sec. II,H, above)that the Union,by its agent Wilson,inMay 1970 engaged ina strike or refusal to handle and install materials on a Statejob because the materials in question came from Brown. Wil-son spoke on behalf of the Union'smembers employed byState when he announced their refusal to handle the materialsin question.This alone appears sufficient refutation of theunion contention.Attention is also directed to the findings insec. II,C, above, that the Union,by its agent Ross, on Decem-ber 9, 1969, stated that materials purchased from Brown bythe contractors after November 20, 1969, would not be han-dled or installed by the Union'smembers.This again is adirect union refusal,by a union representative speaking onbehalf of its members, to handle or install any materialspurchased by Sands from Brown.The Trial Examiner concedes that no witness testified tohearing a union agent actually tell a contractor employeerepresented by the Union not to handle or install materialspurchased by his employer from or through Brown. Theevidence,however,demonstrates a consistent pattern ofrefusals by contractor employees represented by the Union tohandle or install such materials until and unless their employ-ers contacted a representative of the Union,satisfied suchrepresentative that the materials came within a recognizedexception to the union bar against such handling and installa-tion, and received orders from a union representative to goahead and handle and install the materials in question. TheTrial Examiner believes the discipline apparent from thisbehavior warrants the inference that it stemmed from unionencouragement and inducement,and so finds and concludes.Based on the foregoing, the Trial Examiner finds and con-cludes that the Union engaged in,and induced or encourageditsmembers employes by contractors affiliatedwith NECA toengage in, strikes,or refusals to use, handle, or work onmaterials, and that an object of such conduct was to force orrequire such contractors to cease doing business with Brown,and to force Brown to recognize the Union as the representa-tive of a group of its employees without prior Board certifica-tion,thereby violating Section 8(b)(4)(i)(B) of the Act.CONCLUSIONS OF LAW1At all pertinent times Brown, Sands, and State wereemployers engaged in commerce and the Union was a labororganization within the meaning of Section 2(2), (5), (6), and(7) of the Act.2.The Union, by its agents Ross, Thomas, and Wilson, onor about December 9, 1969, March 12, 1970, March 17, 1970,and May 1970, threatened, coerced, and restrained Sands,State, theNECAand its affiliates with refusals to handle and ELECTRICALWORKERS,LOCAL 640461installmaterials purchased from or through Brown with anobject of forcing or requiring Sands, State, and the othercontractors affiliated with NECA to cease to do business withBrown and to force Brown to recognize the Union as therepresentative of its employees without prior certification un-der Section 9 of the Act as their representative, thereby violat-ing Section 8(b)(4)(ii)(B) of the Act.3.The Union, by its agents Ross and Wilson, on or aboutDecember 9, 1969, and May 1970, and by those and otheragents after November 20, 1969, engaged in strikes or refus-als, and induced or encouraged its members employed bycontractors affiliated with the NECA including Sands andState, to engage in strikes or refusals, to use, handle, or workon materials ordered by such contractors from or throughBrown, with an object of forcing or requiring such contrac-tors to cease doing business with Brown, and to force orrequire Brown to recognize the Union as the representativeof its employees without prior certification under Section 9 oftheAct as their representative, thereby violating Section8(b)(4)(i)(B) of the Act.4.The above unfair labor practices affect commerce asdefined in Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Union committed unfair labor prac-tices, the Trial Examiner shall recommend that the Union beordered to cease and desist therefrom and to take the affirma-tive action specified hereafter.Upon the basis of the foregoing findings of fact, conclusionsof law, and the entire record, and pursuant to Section 10(c)of the Act, the Trial Examiner issues the following recom-mended:22ORDERRespondent, InternationalBrotherhood of ElectricalWorkers, Local Union 640 and its agent, Glynn Ross, itsofficers, agents, and representatives, shall:1Cease and desist from threatening, coercing, or restrain-ing contractors whose employees it represents to force orrequire the contractors to cease doing business with BrownWholesale Electrical Company and cease and desist fromengaging in, or inducing or encouraging its members and anyother persons employed by the contractors to engage in,strikes or refusals to handle or install materials ordered by thecontractors from or through Brown Wholesale ElectricalCompany.[2.Take the following affirmative action:](a) Post in conspicuous places at its office and meeting hallsand on bulletin boards at their worksites where the contrac-tors post notices for the attention of their employees copiesof the attached notice marked "Appendix."23 Copies of thenotice, on forms provided by the Regional Director for Re-" In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes" In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National Labor Relations Board "gion 28, after being signed by an official representative of theRespondent Union, shall be posted by it immediately aftertheir receipt and maintained for 60 consecutive days there-after.Reasonable steps shall be taken by the RespondentUnion to insure that the notices are not altered, defaced, orcovered by any other material.(b) Notify the Regional Director for Region 28, in writing,within 20 days from the date of receipt of this Decision, whatsteps the Respondent Union has taken to comply herewith."" In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify the Regional Director for Region 28, in writing, within 20 days fromthe date of this Order, what steps the Respondent has taken to complyherewith "APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found, aftera trial, that we violated Federal law by threatening electricalcontractors whose employees we represent with trouble forordering any materials or supplies by or through BrownWholesale Electrical Company and by engaging in and en-couraging those employees to engage in strikes or refusals tohandle or install such materials or supplies for the contrac-tors,WE WILL NOT threaten, coerce, or restrain any of thecontractors to force them to refrain from orderingmaterials or supplies from Brown Wholesale ElectricalCompany.WE WILL NOT engage in a strike or refusal, or encour-age our members or any other persons employed by thecontractors to engage in a strike or refusal, to handle anymaterials or supplies ordered by the contractors from orthrough Brown Wholesale Electrical Company.WE request our members and other persons employedby the contractors to handle and install any materialsand equipment purchased by the contractors from orthrough Brown Wholesale Electrical Company.INTERNATIONALBROTHERHOODOF ELECTRICAL WORKERS,LOCAL UNION 640AND ITS AGENT,GLYNN ROSS(Labor Organization)DatedBy(Representative)(Title)Thisis anofficial notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, FederalBuilding and U.S. Courthouse, 500 Gold Avenue, Room7011, P.O. Box 2146, Albuquerque, New Mexico 87103,Telephone 843-2555.